Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Was the administratrix of S. L. Burch really able and willing to finish cutting the timber according to contract? Answer: `Yes.'
"2. Was the administratrix of S. L. Burch kept from cutting the timber according to contract by any act of the defendants Bush  Company? Answer: `Yes.'
"3. What damage, if any, did defendants Bush  Company sustain by failure of administratrix of Burch to cut said timber     (677) according to contract? Answer: `Nothing.'
"4. What sum was withheld by defendants Bush  Company under 10 per cent clause of contract? Answer: `$445.' *Page 724 
"5. In what sum, if anything, is estate of S. L. Burch indebted to defendants Bush  Company by reason of overpayments on measurements? Answer: `Nothing.'"
From a judgment on the verdict in favor of plaintiff, the defendant appealed.
Affirmed on authority of same case, Burch v. Bush, 181 N.C. 125.
No error.